Citation Nr: 0945333	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-06 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the Veteran is eligible for vocational and 
rehabilitation services under the provisions of Chapter 31, 
Title 38, United States Code beyond March 23, 2006.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
September 1993.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a December 2006 decision of the 
Department of Veterans Affairs (VA) Vocational and 
Rehabilitation Counseling Division (VR&C) or (RO) in Roanoke, 
Virginia, which denied the Veteran's application for 
vocational rehabilitation and employment services based on 
its determination that the Veteran's period of potential 
eligibility under the program had expired.


FINDINGS OF FACT

1.  The Veteran was found to have a service-connected 
disability rated at 20 percent or more in a November 2004 
rating decision; he was notified of the decision on December 
30, 2004.

2.  The Veteran was determined by VA to be in need of 
rehabilitation because of an employment handicap in March 
2005.

3.  The Veteran's period of potential eligibility for 
vocational rehabilitation benefits does not expire until 
December 30, 2016.


CONCLUSION OF LAW

The criteria for eligibility for vocational and 
rehabilitation services under the provisions of Chapter 31, 
Title 38, United States Code after March 23, 2006 have been 
met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3103, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 21.52 (2006); 38 C.F.R. §§ 
21.40, 21.41, 21.42, 21.44, 21.52 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA recently adopted regulations 
for the implementation of the VCAA in the case of claims for 
vocational rehabilitation benefits.  74 Fed. Reg. 31,855 
(Jul. 6, 2009) (to be codified at 38 C.F.R. §§ 21.32, 21.33).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Legal Criteria

A Veteran is entitled to a rehabilitation program under 
Chapter 31 if, in part, he has a service-connected disability 
rated at 20 percent or more that was incurred or aggravated 
in service on or after September 16, 1940, and is determined 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 C.F.R. § 21.40(a)(1), (b) (2009).  A 
Veteran is also entitled to a program of vocational 
rehabilitation if he or she has a service-connected 
disability that is compensable or is likely to be compensable 
at less than 20 percent, if the individual filed for Chapter 
31 benefits before November 1, 1990.  38 C.F.R. § 
21.40(a)(3).

Alternatively, a person is entitled to a rehabilitation 
program under Chapter 31 if such a person is a Veteran who 
has a service-connected disability rated at 10 percent or 
more that was incurred or aggravated in service on or after 
September 16, 1940, and is determined by the Secretary to be 
in need of rehabilitation because of a serious employment 
handicap.  38 U.S.C.A. § 3102(2)(A), (B) (West 2002); 
38 C.F.R. § 21.52 (2009).

A Veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge.  The beginning date of the twelve-year 
period is the day of the Veteran's discharge or release from 
his or her last period of active military, naval, or air 
service and the ending date is twelve years from the 
discharge or release date, unless the beginning date is 
deferred or the ending date is deferred or extended as 
provided in 38 C.F.R. §§ 21.42, 21.44, and 21.45.  See 38 
C.F.R. § 21.41 (2009).

The basic twelve-year period of eligibility does not begin to 
run if the Veteran was prevented from beginning or continuing 
a vocational rehabilitation program for any one of several 
reasons.  For example, in a regulation headed "Qualifying 
compensable disability established" VA has provided that the 
basic twelve-year period shall not begin to run until the 
Veteran establishes the existence of a compensable service-
connected disability described in § 21.40(a).  When the 
Veteran establishes the existence of a compensable service-
connected disability described in § 21.40(a), the basic 
twelve-year period begins on the day VA notifies the Veteran 
of this.  The ending date is twelve years from the beginning 
date.  See 38 C.F.R. § 21.42(a) (2009).
Analysis

The Veteran was granted service connection for hypertension 
in a March 1994 rating decision.  He was assigned a 10 
percent evaluation, effective October 1, 1993.

In June 1995, the Veteran filed his initial claim for Chapter 
31 benefits.  The Veteran's claim was denied in February 1998 
based on a determination that he did not have a serious 
employment handicap as was required for eligibility for 
vocational rehabilitation services for Veteran's with a 10 
percent service-connected disability.  The Veteran filed for 
Chapter 31 benefits again in November 2000 and January 2001, 
and each time he was denied based on a finding that he had a 
10 percent service-connected disability and no evidence of a 
serious employment handicap.

In a November 2004 rating decision, the Veteran was granted 
service connection for erectile dysfunction, secondary to his 
service-connected hypertension.  A 20 percent evaluation was 
assigned, effective March 30, 2004 and a combined evaluation 
of 30 percent was assigned from March 30, 2004.  The Veteran 
was notified of this decision on December 30, 2004.

The Veteran filed for Chapter 31 benefits again in January 
2005 and in March 2005, he was found by a VA counseling 
psychologist to have an employment handicap due to his 
disabilities, but not a serious employment handicap.  See 
March 2005 Counseling Narrative.

In November 2005, the Veteran's vocational rehabilitation 
program was discontinued as the RO found that the Veteran had 
not actively continued services within Chapter 31 or complied 
with the governing regulations for the program.

In April 2006, the Veteran filed another claim for Chapter 31 
benefits, and in December 2006, his claim was denied based on 
a finding by the RO that the period of potential eligibility 
under the program had expired on March 23, 2006, 12 year 
after the date he was advised that he had a compensable 
service connected disability, and that the Veteran did not 
qualify for an extension of that date because he did not have 
a serious employment handicap.

On their face the provisions of 38 C.F.R. § 21.42(a) are not 
clear as to whether the 12 year delimiting period is meant to 
run from the date of notification that the Veteran has a 
compensable 10 percent rating, or from the date he is advised 
that he has a qualifying disability of 20 percent or more.  
The regulation was amended in 1991.  Previously the heading 
of 38 C.F.R. § 21.42(a) had read "Compensable service 
connected disability established."  The amendment added 
"Qualifying" prior to "Compensable."  In comments 
accompanying the change, VA made clear that the changes were 
meant to implement the statutory change requiring a 20 
percent disability to be eligible for vocational 
rehabilitation service absent a finding of serious employment 
handicap.  56 Fed. Reg. 15,835-6 (Apr. 18, 1991).  

The provisions of 38 C.F.R. § 21.42(a) must be read as 
providing that the 12 year period of eligibility runs from 
the date of notification that the Veteran has a qualifying 
compensable service-connected disability, i.e. a disability 
of 20 percent or more.

The Veteran was not determined to have a service-connected 
disability rated at 20 percent or more until November 2004, 
and he was not notified of this determination until December 
30, 2004.  Accordingly, the period of potential eligibility 
for vocational rehabilitation benefits does not expire until 
December 30, 2016, twelve years from the date he was first 
notified of his 20 percent service-connected disability.  The 
Veteran is therefore eligible for VA vocational and 
rehabilitation services.


ORDER

The Veteran is eligible for vocational and rehabilitation 
services under the provisions of Chapter 31, Title 38, United 
States Code beyond March 23, 2006.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


